*706
Judgment reversed.

The original declaration alleged that the railroad company had injured and damaged petitioner, as next friend of the minor children above named, $25,000; that the above named children were the minor children of D. A. YanPelt, who was killed through the recklessness, carelessness and gross negligence of the railroad company, its agents, servants and employees, under the following circumstances: D. A. YanPelt on November 5, 1890, about three quarters of a mile below Summerville, Chattooga county, was riding in a two-horse wagon along the public road leading to Chattoogaville, and was crossing the track of defendant where the track crosses the public road, when, without warning, the engine, which was drawing a passenger-train of defendant and running at full speed, struck the wagon, tearing it to pieces, knocking him out of the wagon and throwing him violently to the ground, crushing his skull, and inflicting other injuries from which he died within an hour; that the speed of the engine was not checked as required by law on approach- • ing the public crossing, but it was running at such a high rate of speed that, after striking the wagon; the engine and train ran three hundred yards beyond the crossing; that the whistle of the engine was not blown in approaching the crossing, and no signal whatever was given; that the defendant, its agents and employees, acted throughout with great carelessness and gross negligence, and without regard to the safety or life of said YanPelt; that by due care and caution on the part of defendant, its agents, servants and employees, the injury and death of said YanPelt could have been avoided; that said YanPelt was the father of said minor children, was thirty-three years old at the time of his death, etc., and petitioner sues in behalf of said minor children for the financial" value of the life of said YanPelt.
S. & M. Wright and W. M. Henry, for plaintiffs.
W. W. Brookes, J. Branham and J. D. Taylor, for defendant.